         Case 1:18-cv-00187-REB Document 98 Filed 11/16/18 Page 1 of 4



BART M. DAVIS, Idaho Bar No. 2696
United States Attorney

CHRISTINE G. ENGLAND, California Bar No. 261501
Assistant United States Attorney
District of Idaho
Washington Group Plaza IV
800 East Park Boulevard, Suite 600
Boise, Id 83712-7788
Tel: (208) 334-1211; Fax: (208) 334-1414
Email: Christine.England@usdoj.gov

JEAN E. WILLIAMS
Deputy Assistant Attorney General

JOHN S. MOST, Virginia Bar No. 27176
LUTHER L. HAJEK, Colorado Bar No. 44303
U.S. Department of Justice
Environment and Natural Resources Division
Natural Resources Section
P.O. Box 7611
Washington, DC 20044
Tel: (206) 724-7386; Fax: (206) 526-6665
E-mail: John.Most@usdoj.gov

Attorneys for Defendants

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF IDAHO


WESTERN WATERSHEDS PROJECT,                    Case No. 1:18-cv-00187-REB
et al.,
        Plaintiffs,                            DEFENDANTS’ RESPONSE TO
                                               PROPOSED INTERVENOR-DEFENDANT
         vs.                                   JONAH ENERGY LLC’S MOTION TO
                                               INTERVENE
RYAN K. ZINKE, Secretary of the Interior, et
al.,
        Defendants.




Defendants’ Response to Jonah Energy LLC’s
Motion to Intervene
        Case 1:18-cv-00187-REB Document 98 Filed 11/16/18 Page 2 of 4



      Defendants Ryan Zinke, Secretary of the Interior, et al. do not oppose Proposed

Intervenor-Defendant Jonah Energy LLC’s Motion to Intervene (ECF No. 85).

      Respectfully submitted this 16th day of November, 2018,

                            BART M. DAVIS, Idaho Bar No. 2696
                            United States Attorney

                            CHRISTINE G. ENGLAND, California Bar No. 261501
                            Assistant United States Attorney
                            District of Idaho
                            Washington Group Plaza IV
                            800 East Park Boulevard, Suite 600
                            Boise, Id 83712-7788
                            Telephone: (208) 334-1211
                            Facsimile: (208) 334-1414
                            E-mail: Christine.England@usdoj.gov

                            JEAN E. WILLIAMS
                            Deputy Assistant Attorney General

                            JOHN S. MOST, Virginia Bar No. 27176
                            U.S. Department of Justice
                            Environment and Natural Resources Division
                            Natural Resources Section
                            P.O. Box 7611
                            Washington, DC 20044
                            Tel: (206) 724-7386; Fax: (206) 526-6665
                            E-mail: John.Most@usdoj.gov


                            /s/ Luther L. Hajek_______________________
                            LUTHER L. HAJEK, Colorado Bar No. 44303
                            U.S. Department of Justice
                            Environment and Natural Resources Division
                            Natural Resources Section
                            999 18th Street
                            South Terrace, Suite 370
                            Denver, CO 80202
                            Tel: (303) 844-1376; Fax: (303) 844-1350
                            E-mail: Luke.Hajek@usdoj.gov

                            Counsel for Defendants




Defendants’ Response to Jonah Energy LLC’s
Motion to Intervene                                                                     1
         Case 1:18-cv-00187-REB Document 98 Filed 11/16/18 Page 3 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of November, 2018, I filed a copy of the foregoing
Defendants’ Response to Proposed Intervenor-Defendant Jonah Energy LLC’s Motion to
Intervene through the CM/ECF system, which caused all parties or counsel of record to be served
by electronic means, as more fully reflected on the Notice of Electronic Filing.

Attorneys for Plaintiffs Western Watersheds Project and Center for Biological Diversity

Laurence J. Lucas
llucas@advocateswest.org

Sarah Stellberg
sstellberg@advocateswest.org

Talasi B. Brooks
tbrooks@advocateswest.org

Todd C. Tucci
ttucci@advocateswest.org

Counsel for Intervenor-Defendant State of Wyoming

Erik Edward Petersen
erik.petersen@wyo.gov

Michael M. Robinson
mike.robinson@wyo.gov

Paul A. Turcke
pat@msbtlaw.com

Counsel for Intervenor-Defendant Western Energy Alliance

Bret A. Sumner
bsumner@bwenergylaw.com

Michael K. Cross
mcross@bwenergylaw.com

Counsel for Proposed Intervenor-Defendant Jonah Energy LLC

Ausey H. Robnett III
arobnett@LCLattorneys.com




Defendants’ Response to Jonah Energy LLC’s
Motion to Intervene                                                                       2
        Case 1:18-cv-00187-REB Document 98 Filed 11/16/18 Page 4 of 4



Kathleen C. Schroder
katie.schroeder@dgslaw.com


                                        /s/ Luther L. Hajek
                                        Luther L. Hajek




Defendants’ Response to Jonah Energy LLC’s
Motion to Intervene                                                     3
